DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-6,8-14,16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgadino et al (US 2007/0224826) in view of Kern Werner (herein after, Kern (Handbook of Silicon Wafer Cleaning Technology (Second Edition); 2008, Pages 3-92).
Delgadino et al disclose a plasma etch process with in-situ backside polymer removal begins with a workpiece having a porous carbon-doped silicon oxide dielectric layer and a photoresist mask on a surface of the workpiece.  The workpiece is clamped onto an electrostatic chuck in an etch reactor chamber.  The process includes introducing a fluoro-carbon based process gas and applying RF bias power to the electrostatic chuck and/or RF source power to an overhead electrode to etch exposed portions of the dielectric layer while depositing protective fluoro-carbon polymer on the photoresist mask.  The process further includes removing the fluoro-carbon based process gas and introducing a hydrogen-based process gas and applying RF source power to the overhead electrode.  The lift pins in the electrostatic chuck are extended to raise the workpiece above the electrostatic chuck and expose a backside of the workpiece to plasma in the reactor chamber, so as to reduce polymer previously deposited on the backside, until the polymer has been removed from the backside [0003].
Delgadino et al disclose that the lift pins 58 are extended to lift the wafer 28 above the electrostatic chuck 34 to expose the wafer backside (block 78 of FIG. 1).  (Alternatively, the order of steps of blocks 76 and 78 may be reversed.) As a result, a reducing plasma is generated in the chamber that reduces carbon in the backside polymer film 40 to remove this film.  The reducing agent is hydrogen as a hydrogen gas [0009]-[0010].
Examiner pointed out that the claimed first and the second processing gas are same and therefore, aforesaid teaching of Delgadino et al reads on the claimed first and the second plasma.
Unlike the instant invention, Delgadino et al fail to disclose the processing gas also include nitrogen.
However, Kern discloses a process of stripping photoresist material by using a plasma generating chamber or reactor with RF, microwave, or ECR source; and preferred method of bulk photoresist stripping after plasma pattern etching or ion implantation now uses downstream reactors which minimizes ion-induced surface damage while providing good control over reaction parameters with O2 [223]. The stripping rate can often be increased by adding specific gases or vapors to the O2 plasma such as F-containing gases [224], or H 2O vapor, which provides additional benefits [225]. Device structures, which cannot withstand oxidation require a non-oxidizing environment. A mixture of typically 10 vol% H2–90 vol% N2 can then be used as the reactive gas in the plasma cleaning procedure [201]. 
Removal of etch residues:
 Plasma etching used for generating high-aspect-ratio Si trenches requires the formation of an etching resistant sidewall passivation layer to provide protection from lateral etching [227]. Plasma-assisted cleaning is often not adequate to substantially remove these post-etch passivation layers which may consist of polymers, inorganic materials, etchants, and oxide or metal residues. More reactive alternatives to O2 are necessary such as NO, N2O, CF4, or NF 3. The addition of a small amount of atomic F to the atomic O present in the downstream microwave discharge, followed by a DI H2O rinse can be very effective [228] (see, at page 42-43, under the heading of “Stripping of bulk photoresist”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kern’s teaching of using the mixture of hydrogen and nitrogen into Delgadino et al’s teaching for efficiently stripping the photoresist/residues as taught by Kern et al.	
With regards to claims 4,7,15 and 18, Kern discloses that plasma etching used for generating high-aspect-ratio Si trenches requires the formation of an etching resistant sidewall passivation layer to provide protection from lateral etching [227]. Plasma-assisted cleaning is often not adequate to substantially remove these post-etch passivation layers which may consist of polymers, inorganic materials, etchants, and oxide or metal residues. More reactive alternatives to O2 are necessary such as NO, N2O, CF4, or NF 3. The addition of a small amount of atomic F to the atomic O present in the downstream microwave discharge, followed by a DI H2O rinse can be very effective [228] (see, 43, under the heading of “removal of etch residues”); and aforesaid reads on the claimed limitation of the process gas further comprises oxygen.
With regards to claims 8-9 and 19-20, the arrangements of electrodes, namely the “upper electrode” and “lower electrode” and the gas supplying source, all are atypical arrangement of a plasma reactor and would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. Additionally, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968).
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Yokoshima (US 2002/0090827) disclose a process of removing residue including photoresist with a gas mixture of hydrogen and nitrogen or ammonia (NH3) and if necessary, they may be mixed with oxygen gas or an inert gas when used.  Among others, carbon fluoride, nitrogen fluoride, sulfur fluoride, and ammonia are preferable.  Oxygen has not only a function of serving as a diluent gas, but also a function of reacting with carbon or nitrogen generated from carbon fluoride, nitrogen fluoride or ammonia to form carbon dioxide gas or nitrogen oxide gas thus removing remaining carbon or remaining nitrogen from a processing space quickly [0038].  Cheung et al (US 2011/0143548) disclose a photoresist stripping process in two steps, first exposing the substrate with a plasma of hydrogen, nitrogen and oxygen-containing gas in a sequence (see, [0045] and Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713